DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected without traverse.  Accordingly, claims 14-20 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 14-20 have been cancelled.  
Claim Rejections - 35 USC § 112
	Rejections withdrawn. 
Claim Rejections - 35 USC § 101
	Rejections withdrawn.  
Allowable Subject Matter
	Claims 6-13, 21-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  
While, U.S. Pub. No. 2013/0288572 to Benvegnu, supplied by applicant, teaches 
6. A computer program product, comprising a computer-readable medium having instructions, which when executed cause a computer to: receive, during polishing of a substrate, a signal from an in-situ monitoring system, the signal including a sequence of measured values; filter the signal to generate a filtered signal, the filtered signal including a sequence of adjusted values, wherein the instructions to filter the signal include instructions to model an underlying signal, using a plant state, and apply a linear prediction filter to the plant state to generate a filtered signal representing the underlying signal; and determine at least one of a polishing endpoint or an adjustment for a polishing rate from the filtered signal (claims 1-18). 
Benvegnu fails to teach all the claimed features of applicant’s instant invention, specifically including: 
6. A computer program product for controlling a polishing system, the computer program product, comprising a non-transitory computer-readable medium having instructions, which when executed cause one or more computers to: 
receive, during polishing of a substrate, a signal from an in-situ monitoring system of the polishing system, the signal including a sequence of measured values; 
filter the signal to generate a filtered signal, the filtered signal including a sequence of adjusted values, wherein the instructions to filter the signal include instructions to 
model a plurality of periodic disturbances, using a plurality of disturbance states, at a plurality of different frequencies, 
model an underlying signal, using a plant state, and 
apply a linear prediction filter to the plant state and the plurality of disturbance states to generate the filtered signal representing the underlying signal; and 
cause the polishing system to at least one of halt polishing of the substrate or adjust a polishing rate of the substrate based on the filtered signal. 
It is for these reasons that applicant’s invention defines over the prior art of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/Primary Examiner, Art Unit 2896